      3:16-cv-00987-MBS         Date Filed 03/18/20      Entry Number 45        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


UNITED STATES OF AMERICA,                            )       No. 3:16-CV-00987-MBS
the States of CALIFORNIA, COLORADO                   )
CONNECTICUT, DELAWARE, FLORIDA                       )
GEORGIA, HAWAII, ILLINOIS, INDIANA,                  )
IOWA, LOUISIANA, MARYLAND,                           )
MASSACHUSETTS, MICHIGAN,                             )
MINNESOTA, MONTANA, NEVADA,                          )
NEW JERSEY, NEW MEXICO, NEW                          )
YORK, NORTH CAROLINA,                                )
OKLAHOMA, RHODE ISLAND, TENNESSEE,                   )
TEXAS, VERMONT, VIRGINIA,                            )
WASHINGTON, WISCONSIN, and the                       )
DISTRICT OF COLUMBIA, ex. rel.                       )
THOMAS BAKER,                                        )
                          Plaintiffs,                )
                                                     )
                                      v.             )
                                                     )
RESMED, INC. and RESMED, CORP.                       )
                      Defendants.                    )
______________________________________________

                                   ORDER OF DISMISSAL
       The United States and Relator filed a stipulation of dismissal as to claims brought on behalf

of the United States against the defendants. Relator subsequently filed a Notice of Dismissal

regarding claims brought on behalf of the states. The Court having considered the Notice of

Dismissal filed by the Relator pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and 31 U.S.C. §3730(b)(1),

and good cause having been shown,

       IT IS HEREBY ORDERED that:

       1) The Relator’s supplemental claims under the various state qui tam statutes pled in this

           Civil Action as to ResMed, Inc. and ResMed, Corp. are dismissed with prejudice.

       2) The Settling States of California, Colorado, Delaware, Florida, Georgia, Illinois,

           Indiana, Iowa, Louisiana, Maryland, Massachusetts, Michigan, Minnesota, Montana,
     3:16-cv-00987-MBS         Date Filed 03/18/20      Entry Number 45       Page 2 of 2




          Nevada, New Jersey, New Mexico, New York, North Carolina, Oklahoma, Rhode

          Island, Tennessee, Texas, Vermont, Virginia, Washington and Wisconsin’s claims as

          to the Covered Conduct as defined in the State Settlement Agreements are dismissed

          with prejudice;

       3) All other claims of the Settling States are dismissed without prejudice;

       4) Connecticut, Hawaii, and the District of Columbia’s claims in this Civil Action are

          dismissed without prejudice.

       AND IT IS SO ORDERED.



                                                    /s/ Margaret B. Seymour
                                                    HON. MARGARET B. SEYMOUR
                                                    Senior United States District Judge

March _17__, 2020
Columbia, South Carolina.
